I agree with the conclusion reached by the Chief Justice that the trial Judge committed error in his method and manner of drawing the jury, and that, for this reason, the judgment below should be reversed and a new trial granted; but I dissent from his construction of the Statute (Section 241 of the Criminal Code of 1922) upon which the second count of the indictment is grounded. To give the Statute the construction given it in the leading opinion, is to destroy its force and potency and to impute to the Legislature the doing of a useless and futile thing. As said by the Supreme Court of Mississippi, in construing a Statute similar to ours:
"If this be the true construction of this Statute, it might as well be repealed: for it is obvious that, under such construction, about all that the officers of such an insolvent bank need do is to place some one at the window of the insolvent bank to receive deposits who is thoroughly ignorant, and who is kept in ignorance, of the condition of the bank. If such person should receive a deposit, being so ignorant, he can truthfully say he knew nothing of the condition of the bank, and claim an acquittal. If any officer of the bank is indicted, he can escape under such construction by saying that he did not actually receive the deposit." State v. Mitchell, *Page 227 96 Miss., 259; 51 So., 4; 26 L.R.A. (N.S.), 1072, Ann. Cas., 1912-B, 309, and cases cited in footnote.
See, also, 3 R.C.L., 497.
The judgment of this Court should be that the judgment of the Circuit Court be reversed and the case remanded to that Court for a new trial.
MR. JUSTICE BLEASE concurs.